Citation Nr: 0737255	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO. 04-33 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative joint 
disease with tendonitis of the ankles, bilateral. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel

INTRODUCTION

The veteran had active duty service from August 1984 to 
February 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The veteran was afforded a September 2007 Travel Board 
hearing before the undersigned Veterans Law Judge. A 
transcript of the hearing is associated with the claims file.


FINDING OF FACT

A bilateral ankle disability was not manifested during the 
veteran's active duty service or for many years after 
separation from service, and is not the result of any 
incident of active military service. 


CONCLUSION OF LAW

A bilateral ankle disability was not incurred or aggravated 
during the veteran's active duty service. 38 U.S.C.A. § 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in September 
2002, January 2004 and March 2006. These letters effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran provide any evidence in his possession that pertains 
to his claim. Additionally, the March 2006 letter provided 
notice of how VA assigns disability ratings and effective 
dates and complies with the holding of Dingess v. Nicholson, 
19 Vet. App. 473 (2006). Although the March 2006 letter was 
not timely received, the present denial of the claim makes 
the timing error non-prejudicial. 

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records are associated with the claims file. In his 
September 2004 substantive appeal, the veteran alleges that 
he was treated for his ankle condition at a VA Medical Center 
(VAMC) in Hawaii. The RO contacted the Hawaii VAMC and in 
January 2005 it responded that no other treatment reports 
were of record, except the above mentioned November 2002 VA 
examination. 

Additionally, the veteran was afforded a VA examination in 
connection with his claim. The veteran and his representative 
have not made the RO or the Board aware of any outstanding 
evidence that needs to be obtained in order to fairly decide 
his claim. As such, all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the case is ready for appellate review.


The Merits of the Claim

The veteran contends that his bilateral ankle disorder is 
related to active military service. Although the veteran was 
treated for a left ankle sprain in service, the record 
indicates that he was discharged from active service without 
any further complaints as to the left ankle; and there is no 
competent medical evidence to link the in-service left ankle 
sprain to a current bilateral ankle disability. Because the 
preponderance of the evidence is against the claim, the 
appeal will be denied. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury 
occurred in service alone is not enough; there must be a 
chronic disability resulting from that injury. If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309. Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology. See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

The veteran's service medical records refer to one complaint 
of left foot pain from a football injury in October 1989. 
However, X-rays of the left ankle were negative, and the 
veteran maintained a full range of motion. No other 
complaints or references are made to this injury. There is no 
mention, at that time or at any other point during the 
veteran's military service, of bilateral ankle symptoms. At 
his January 1991 discharge examination, the veteran reported 
that he did not have "foot trouble" and that he did not 
experience swollen or painful joints. Upon examination, the 
veteran's foot was clinically evaluated and found to be 
normal. No other service medical records refer to ankle 
complaints, injuries or treatments. 

During a September 2007 Travel Board hearing, the veteran 
stated that he had trouble with his ankle throughout active 
duty service, but that he never sought medical treatment. 

The veteran was afforded a November 2002 VA examination. The 
veteran reported that he injured his both his ankles in 1986 
while playing basketball. The examiner clinically examined 
the veteran's ankles and diagnosed degenerative joint disease 
with mild tendonitis and a "history of" bilateral ankle 
sprains. 

After carefully considering all the evidence, the Board finds 
that the record does not contain competent medical evidence 
of a nexus between an in-service event, injury, or disease 
and the veteran's current disability in order to establish 
service connection. 38 C.F.R. § 3.303. 

Lay evidence in the form of statements or testimony by a 
claimant is competent to establish evidence of 
symptomatology, where symptoms are capable of lay 
observation. See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997). Since ankle 
pain and swelling are capable of lay observation, the veteran 
is competent to report a continuity of symptomatology on his 
ankle disability. Lay evidence is competent "if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person." 38 C.F.R. § 3.159(a)(2); Bruce v. 
West, 11 Vet. App. 405, 410-11 (1998) (one not a medical 
expert is nevertheless competent to offer evidence of his 
symptoms in support of a claim for an increased disability 
evaluation); see Layno, 6 Vet. App. at 470; Harvey v. Brown, 
6 Vet. App. 390, 393 (1994).
 
However, the record does not contain competent medical 
evidence of a nexus between an in-service event, injury, or 
disease and the veteran's current disability in order to 
establish service connection. 38 C.F.R. § 3.303. By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a). Although the 
veteran is competent to report continued pain, he is not 
competent to provide medical evidence of a link between any 
incident of his active duty service and his current ankle 
disability.  

Through a September 2002 VCAA (Veterans Claims Assistance 
Act) letter, the veteran was advised that it was his 
responsibility to provide evidence of a nexus between the in-
service event and the current diagnosis. Notwithstanding that 
he did not, and with a view towards ascertaining whether the 
current bilateral ankle disorder was linked to the in-service 
left ankle complaint, VA afforded the veteran a medical 
examination. 

At the medical examination, the veteran was diagnosed as 
having a "history of" bilateral ankle sprains. However, it 
is clear that the veteran did not have bilateral ankle 
sprains during his active military service, and the fact that 
the examiner so reported this information does not transform 
the information into competent medical evidence merely 
because the transcriber happens to be a medical professional. 
See Leshore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993). Thus, the diagnosis of a 
history of bilateral ankle sprains does not provide competent 
medical evidence of a link between the left ankle in-service 
incident and the current bilateral ankle disorder. See id. 

In addition, the veteran's complaints of continuous symptoms 
are not substantiated by the record. The veteran's separation 
examination questionnaire is devoid of any mention of the 
left ankle incident (complaints) and the accompanying report 
of clinical examination indicates that with the exception of 
a varus deformity on the right, there is no mention of a 
lower extremity disorder or other abnormality. 

The veteran's separation physical questionnaire and 
examination report are highly probative evidence, because 
they were generated with a view towards ascertaining the 
appellant's then-state of physical fitness, and are akin to 
statements of diagnosis and treatment and are of increased 
probative value. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision); see also LILLY'S: AN 
INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 
(many state jurisdictions, including the federal judiciary 
and Federal Rule 803(4), expand the hearsay exception for 
physical conditions to include statements of past physical 
condition on the rational that statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care). 

Because there is no competent medical evidence of a nexus 
between an in service event, injury or disease that may be 
linked to the veteran's current bilateral ankle disability, 
the claim is denied. 


ORDER

Service connection for degenerative joint disease with 
tendonitis of the ankles, bilateral is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


